Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-12-00746-CV

                                 William HUBBARD,
                                       Appellant

                                           v.

                Galela NEZAT, David Nezat, and Ranch Enterprises, LTD.,
                                     Appellees

              From the 198th Judicial District Court, Edwards County, Texas
                                  Trial Court No. 3816
                      Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant William Hubbard.

      SIGNED June 26, 2013.


                                            _________________________________
                                            Rebeca C. Martinez, Justice